Citation Nr: 0024541	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958, and from November 1990 to April 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1997.  It was 
remanded for an examination.  In July 1998 the claim was 
remanded again for a period of observation and evaluation.  
In November 1999 the claim was once more remanded for an 
examination and professional opinion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was not engaged in combat.

3.  The veteran's unit, the 127th Medical Group, was 
activated in November 1990.  The unit deployed to Southwest 
Asia (SWA) on December 11, 1990.  The veteran left SWA in 
March 1991.

4.  The veteran's claimed stressors of difficulty sleeping on 
a cot, and difficulty getting along with his commander do not 
meet the criteria for stressors outlined in DSM IV.

5.  The evidence does not show that the veteran was given 
inadequate medical care while deployed to SWA.

6.  The veteran's claimed stressor regarding fear of mice has 
not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

The veteran contends that his PTSD is due to his experiences 
in Saudi Arabia.  A review of the veteran's service medical 
records shows that the veteran began complaining of low back 
pain with radiation into the legs shortly after his unit, the 
127th Medical Group, was activated for duty in SWA.  He was 
serving with this unit as a Master Sergeant (E-8).  While at 
the Ft. Benning, Georgia mobilization station, the veteran 
obtained an opinion that he was non-deployable due to his 
back disorder.  

The veteran's service medical records appear to be 
incomplete, in that they do not reflect why he was deployed 
after this medical determination of non-deployability.  The 
records associated with the claims folder appear to be only 
those submitted by the veteran.

Statements of fellow former servicemen, dated in December 
1993, state that the veteran's Executive Officer and 
Commander were unhappy with the amount of time he spent on 
sick call during mobilization.  These statements reflect that 
the 127th Medical Group command structure decided to 
disregard the opinion of the Ft. Benning physician.

In December 1993 the veteran claimed service connection for 
an anxiety disorder.  He stated that he believed his anxiety 
disorder was a direct result of his Desert Storm active duty.  
He submitted a statement from his private physician, dated in 
November 1993, to the effect that he displayed marked 
nervousness and a significant sleep disorder and required the 
use of tranquilizers following his return from Saudi Arabia 
in April 1991.

The report of a VA mental disorders examination, conducted in 
February 1994, shows the veteran complaining that he was 
declared non-deployable by a physician at Ft. Benning, but 
was ordered to deploy by his unit commander.  He stated that 
he was forbidden from going on sick call without permission 
while in Saudi Arabia and began to cry when recalling an 
incident when he was "chewed out" for ignoring this order.  
He reported that he developed serious difficulty in sleeping 
because of the bed he slept on, and because of the 
psychological and emotional pressure he was under not to get 
the appropriate medical treatment that he felt he needed.  He 
stated that in the end of March 1991 he went on sick leave 
and saw another orthopedic specialist.  He was admitted to a 
hospital and without ever returning to his unit he was 
evacuated to Germany.  

He stated that he developed chronic sleep dysfunction due to 
his chronic back pain, his conflict with the superiors of his 
unit, and the wartime conditions.  He stated that when he was 
discharged he was already suffering from insomnia, bad 
dreams, exaggerated startle response, depression, and 
unprovoked bouts of crying.  He stated that he dreaded 
bedtime because he would become so nervous, and depressed.  
He stated that he knew that he would have a lot of trouble 
falling asleep, and then he would wake up and it would be 
hard for him to go back to sleep.  He was diagnosed with 
PTSD. 

VA outpatient treatment records, dated in November 1993, show 
the veteran giving a history of back pain severely aggravated 
by non-attention of his immediate superior during the Gulf 
War.  It was noted that he still cried easily, had recurrent 
intrusive memories, but was sleeping better on new 
medication.  The diagnosis was PTSD, chronic, mild, improved.  

The veteran has provided two statements from fellow 
servicemen, to the effect that he had a back disability prior 
to deployment, which was aggravated during service in Saudi 
Arabia, and which caused the veteran to have difficulty 
sleeping on a cot during the deployment.  The statements 
indicate that the veteran was declared non-deployable by a 
physician at Ft. Benning, but that this decision was 
overruled by the veteran's commanding officer.  A statement 
from the veteran's private physician, dated in February 1994, 
notes that the veteran had significant problems with insomnia 
and nervousness since his return home from active duty.  

In March 1994 the veteran claimed service connection for 
PTSD, averring that the disorder was a result of his duty in 
Saudi Arabia.  VA outpatient treatment records, prepared by 
Dr. Vera Prchal, dated in August 1994, show the veteran 
diagnosed with PTSD.  Dr. Prchal stated that the veteran 
suffered aggravation of his chronic low back pain by 
seriously negligent treatment by his commander.  She further 
stated that she considered this treatment to be a serious 
threat to the veteran's integrity and health.  She reported 
that he developed classic symptoms of PTSD secondary to the 
claimed negligent treatment.  In a statement dated in 
December 1994, Dr. Prchal stated that the veteran had PTSD 
caused by negligent and threatening behavior by his superior 
officer.  

In a statement of April 1995 Dr. Prchal reported that the 
veteran's stressors included the refusal of medical treatment 
for his back disability during his deployment to Saudi 
Arabia, and his inability to sleep secondary to low back pain 
and rats under his cot which prevented his sleeping on a hard 
floor.  She went on to state that this stressor was generally 
outside the range of common experience, and that man-made 
stressors, referring to the alleged refusal of medical 
treatment, are considered more significant and typically lead 
to development of PTSD.  

In December 1995 the veteran submitted a statement to the 
effect that he considered the fact that he went three months 
without rest a clear stressor in itself.  He testified at his 
personal hearing, conducted in February 1997, that he was 
assigned to a Medical Group Headquarters.  He stated that 
prior to his deployment he was determined to be unfit by a 
physician at Martin Army Hospital at Ft. Benning.  He 
reported that he was taken out of spite because he had 
recently received a promotion.  He reported that while in 
Saudi Arabia he was sleeping on a cot and his back got 
progressively worse.  

He stated that he was twice determined to be non-deployable 
while in SWA however the first time was at a hospital within 
his Group.  This doctor was overruled by the Medical Group 
commander.  Later he went to a hospital outside the control 
of his commander.  There he was found non-deployable and was 
evacuated to Germany.

He also related that he had sleep apnea, and that this was 
very stressful for him.  He stated that he had difficulty 
sleeping due to back pain.  He stated that after returning to 
the U.S. in April 1991 he went to his family doctor.

He stated that he currently has difficulty sleeping.  He 
reported that he is on medication for anxiety, and to help 
him sleep.  He related that his main stressors were lack of 
adequate rest, sleep apnea, and conflicts with his commander.  
He complained that he was forced to work 7 days a week, and 
had no weekend.  He further related that his dreams are 
unpleasant but they do not refer to SWA.  He stated candidly 
that he never thought he was in any danger during the war.

The report of a VA examination, conducted in June 1997, shows 
the veteran stating that he was stationed at Hafir al Batin 
during the Gulf War.  His unit was a medical group 
headquarters for medical units in the region.  He stated that 
he was subjected to Scud missile attacks.  He stated that he 
had a profile which stated that he should not leave the 
States, but that he was deployed anyway.

Mental status examination showed the veteran having episodes 
in which he became markedly depressed and broke out into 
tears.  He stated that his time in the Gulf region was an 
ordeal.  His affect was constricted between episodes of 
depression and crying.  There was no gross evidence of 
psychosis.  

He stated that his sleep was disturbed by back pain and fears 
concerning mice, which he believed carried endemic disease.  
He now considers nightfall a significant stressor because it 
reminds him of the difficulties he had sleeping on an Army 
cot and his fear of the mice.  He stated that he has war 
related nightmares, and that since the war his wife has begun 
sleeping in another room.  She has told him his sleep is 
agitated and that he has difficulty controlling his temper.  
The diagnosis given was PTSD.

In July 1998 the claim was remanded.  The RO was instructed 
to schedule the veteran for a period of observation and 
evaluation at a VA medical facility.  The veteran refused to 
cooperate.  In a statement submitted in March 1999 he stated 
that during his time in the Persian Gulf he had gone through 
periods when he was in so much pain that he couldn't walk and 
would have to lay on the ground for the pain to pass, and 
periods of time when he would go to sleep and stop breathing 
due to sleep apnea and that he considered these to be 
considerable stressors.

In November 1999 the claim was once again remanded.  It was 
requested that the veteran be examined and that the physician 
provide an opinion regarding whether the veteran's claimed 
stressors of fear of mice and sleeping on an uncomfortable 
cot were adequate stressors for the purposes of DSM IV.  The 
veteran underwent examination in February 2000.  The report 
of that examination shows him stating that "It all boils 
down to a lack of rest.  It's just killing me there with that 
lack of rest.  I knew my back pain wasn't going to kill me.  
The pain came on.  I'd get up through the night, walk and 
exercise.  I'd be up 2 or 3 hours ahead of everybody else."  
Commenting on mice the veteran noted, "On account of mice, 
these were like field mice.  They look like rats.  They had 
fleas on them that carry a virus.  We were told that it would 
be a deadly virus.  It was a personal threat to us.  
Sometimes I'd wake up and they would be on top of my cot.  We 
were told not to kill them though, so it was difficult to 
protect yourself from them."

He reported intrusive thoughts and nightmares about the Gulf 
War.  The examiner stated that the veteran's claims of fear 
of mice meet the requirements for a diagnosis of PTSD, and 
that by his subjective interpretation he feared for his life.  
The examiner stated that he believed that the veteran's 
claimed PTSD disorder is more likely than not related to the 
veteran's fear of mice.  The examiner stated that the 
veteran's complaints regarding sleeping on an uncomfortable 
cot could not be accepted as a legitimate stressor under DSM 
IV.

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressor, 
and credible supporting evidence that the claimed stressor 
actually occurred.

The criteria for a stressor are described in DSM IV as a 
traumatic event in which both of the following were present; 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.

The Board concludes that the veteran has not submitted 
credible supporting evidence that the claimed stressors 
actually occurred.  His claimed stressors include the 
assertion that he was not given adequate medical care while 
deployed to SWA, difficulty sleeping on a cot, fear of mice, 
and anxiety due to conflicts with his superior officers.  
There is no evidence that the veteran responded with intense 
fear, helplessness, or horror to his uncomfortable Army cot.  
Nor is there evidence that his disagreements with his 
commanding officer regarding his frequent visits to sick call 
resulted in intense fear, helplessness or horror.  These 
events cannot be considered legitimate stressors according to 
DSM IV.  In fact, the conclusion at the February 2000 
examination was that the purported cot problem was not a 
stressor

A VA physician has stated that seriously negligent treatment 
by his commander could be considered a serious threat to his 
integrity and health.  By this statement she has attempted to 
adapt his claimed stressor to the requirements of DSM IV.  In 
essence the veteran is attempting to prove both the existence 
of the stressor and the nexus through medical statements 
relating to his post service treatment.  

In Moreau v. Brown, 6 Vet. App. 389, 396 (1990) the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the use of present medical statements as corroborating 
evidence of inservice stressors.  The Court stated that in 
non-PTSD cases a physician's opinion can sometimes provide 
evidence both of service incurrence or aggravation and of a 
causal nexus between a current condition and service.  As to 
PTSD, the Court found that if after the fact medical nexus 
evidence were allowed to meet both requirements, the 
requirement for "credible supporting evidence" would be 
rendered meaningless.

After a review of all of the facts, the Board concludes that 
the greater weight of the evidence shows that the veteran was 
not treated negligently, medically or otherwise, by his 
unit's command structure.  At Ft. Benning he was determined 
by a physician to be non-deployable.  His commander, who was 
a medical doctor himself, overruled this determination.  The 
Board cannot, based on the evidence at hand find that this 
was an incorrect medical or command decision.  It merely 
appears to be a difference of opinion between two physicians.  

The veteran has claimed that he received inadequate medical 
care while deployed, however, he has stated that he went on 
sick call several times and was given pain killers.  He also 
went to hospitals on three different occasions during his 
brief deployment and was eventually evacuated from the 
theater.  Again, based on the evidence at hand, the Board 
cannot find that this was inadequate care.  

The veteran was deployed because his commander, a medical 
doctor, believed him to be fit to perform his duties as a 
retention NCO for a medical group headquarters.  He received 
treatment several times during his brief deployment and was 
evacuated when further examination showed him to be non-
deployable.  The Board finds that the veteran has not shown 
that he received inadequate medical treatment while in SWA.

The VA physician's opinion that his claimed lack of medical 
care caused PTSD because he viewed it as a serious threat to 
his integrity and health is useful as a nexus between an 
inservice event and a current diagnosis.  However, this 
statement cannot be used to prove the occurrence of the 
claimed stressor, as noted in Moreau.  The veteran has not 
submitted evidence of the claimed stressor as the evidence of 
record indicates he received adequate medical treatment while 
on active duty.  

The evidence does not show that his claimed stressors 
regarding difficulty sleeping on a cot and difficulty getting 
along with his commander meet the criteria for stressors as 
outlined in DSM IV.  His statements regarding his fear of 
diseased mice have not been corroborated.  Although the 
recent VA examination shows an opinion to the effect that the 
veteran's claimed fear of diseased mice is adequate as a 
stressor for the purposes of DSM IV, this statement cannot be 
used to prove the occurrence of the claimed stressor, as 
noted in Moreau.  

Again the veteran is attempting to prove both the existence 
of the stressor and the nexus through medical statements 
dating from his post service treatment.  The veteran began 
his claim for service connection for a psychiatric disorder 
in December 1993.  The evidentiary record is negative for any 
mention of diseased "mice" until the VA examination of June 
1997.  The veteran's service medical records are negative for 
any mention of disease carrying rodents or any claimed fear 
of them on the veteran's part.  Dr. Prchal's statement in 
April 1995 mentions "rats" in the context that the veteran 
was prevented from sleeping on the floor due to their alleged 
presence and that this aggravated his difficulties sleeping, 
however, there is no mention that the veteran feared the rats 
or mice or that they were otherwise a causal factor of PTSD.  

The Board concludes that the veteran's statements regarding 
his claimed stressor of fear of diseased mice are not 
supported by the evidentiary record, and these statements 
have only recently been entered as claimed stressors.  No 
credible supporting evidence has been presented to the effect 
that the claimed stressor involving fear of mice actually 
occurred.  The Board concludes that the veteran's PTSD was 
not incurred in active military service.


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

